Citation Nr: 1518663	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-09 477	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an effective date earlier than July 9, 2012, for the grant of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran had active service in the United States Air Force from September 1951 to August 1965, and from November 1960 to November 1968.  He died in August 2009; the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) Reno, Nevada that granted service connection for the cause of the Veteran's death and assigned an effective date of July 9, 2012.

In October 2014, a Board videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file. 

In addition to the paper claims files, there is an electronic file associated with the claim.  The Board has reviewed both the electronic file and the paper claims files. 


FINDINGS OF FACT

1.  The Veteran died in August 2009.

2.  The appellant's application for dependency and indemnity compensation (DIC) benefits was received by VA on December 8, 2009, which was within one year of the Veteran's death. 

3.  Service connection for the cause of the Veteran's death was denied by the RO in a May 2011 rating decision; a May 18, 2011 notice letter informed the appellant of the denial.

4.  In March 2012, the appellant informed the RO that the Veteran had been in receipt of treatment for his lungs at a VA facility and requested that the associated records be obtained and added to the evidence of record.  


CONCLUSION OF LAW

The criteria for an effective date of August 1, 2009, for the grant of service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.400 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to an effective date earlier than July 9, 2012, for the award of service connection for the cause of the Veteran's death. 

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appellant's earlier-effective-date claim arises from her disagreement following the initial grant of service connection.  The United States Court of Appeals for Veterans Claims (Court) has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, the United States Supreme Court has held that, even if there has been an error in this VA notice, it should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor her representative has alleged any prejudicial or harmful error in VA notice, and the Board perceives none, particularly in view of Dingess, supra.

All relevant facts with respect to the appellant's claim addressed in the decision below have been properly developed.  Accordingly, the Board finds that VA has satisfied its duty to assist the appellant in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim.  Therefore no useful purpose would be served in remanding this matter for more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the claimant.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  The Merits of the Claim

During his lifetime, the Veteran was service-connected for cervical spine arthritis, duodenal/gastric ulcers, bilateral hearing loss, tinnitus, chronic sinusitis, the residuals of a left ankle injury and a granuloma of the right lung.  The Veteran's original death certificate, issued on September 14, 2009, states that the immediate cause of death was sudden death, presumably arrhythmic, due to ischemic heart disease and coronary atherosclerosis.  Other significant conditions listed as contributing to death but not resulting in the underlying cause were cardiomegaly, coronary artery stent, aortic atherosclerosis, obesity, pulmonary emphysema and hepatic cirrhosis.  The autopsy report included a finding of pulmonary calcified granulomas in all lobes.  The Veteran's death certificate was amended on June 26, 2012.  The amended death certificate states that multiple pulmonary granulomas contributed to the Veteran's death. 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  Generally, the effective date of an award based on an original claim for dependency and indemnity compensation (DIC) benefits, which include cause-of-death claims, is the date on which the application is received by VA.  38 U.S.C.A. § 5110(a).  However, if the claim of entitlement to DIC benefits is filed with VA within one year of the Veteran's death and the claim is ultimately granted, then the effective date will be the first day of the month in which the Veteran died.  38 U.S.C.A. § 5110(d)(1); 38 C.F.R. § 3.400(c)(2). 

If a claimant files an application for service connection with VA, and the claim is disallowed, he or she has the right to appeal that disallowance to the Board.  See, e.g., 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  If the claimant does not initiate an appeal within one year, or if the claimant fails to perfect the appeal by filing a timely substantive appeal, or if the claimant initiates a timely appeal and the appeal is later withdrawn or denied, the disallowance becomes final.  See 38 C.F.R. §§ 20.204, 20.302, 20.1100, 20.1103.  Any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application.  See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 3.400(q), (r).  However, under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

On December 8, 2009, the RO received the appellant's VA Form 21-534 in which she sought service connection for the cause of the Veteran's death.  The RO denied the appellant's claim for service connection for the cause of the Veteran's death in a rating decision issued in May 2011.  The appellant was informed of that denial by way of a notice letter sent by the RO on May 18, 2011.

On March 28, 2012, the RO received a letter from the appellant in which she stated that the Veteran had been treated for his lung condition at a VA Medical Center (VAMC).  She asked that the RO get the Veteran's medical records from that VAMC.   In a July 2010 Memorandum Decision on different issues relating to the Veteran and the appellant, the Court noted in relation to the duty to assist that the appellant had reported that a specific pulmonary specialist at the Bay Pines VAMC had worked with the Veteran and that her representative requested that the records be obtained during a May 2010 Board hearing.  The Court stated that record did not contain the records described by the appellant, and there was no indication that they were sought.  Indeed, those VA treatment records were only added to the record after the RO was directed to do so in a May 2012 Board remand.  

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, new and material received prior to the expiration of the appeal period will be considered as having been filed with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  In other words, where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  Therefore, VA must evaluate submissions received and determine whether they contain new evidence relevant to a pending claim.  Id.; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  More recently, in a case where a veteran submitted a letter specifying the location of additional records and no action by VA was taken in response, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that VA was under an express regulatory obligation to make a determination regarding the character of the new evidence that was submitted.  Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014).

Here, not only can the Secretary can be deemed to have constructive knowledge of the VA medical records under the Court's holding in Bell v. Derwinski, 2 Vet. App. 611 (1992), but VA had actual notice of those records which showed that, as of October 2003, the Veteran had mild diffuse bilateral pulmonary emphysema and still only had a single granuloma in the right lower lung field.  A January 2005 note stated that the Veteran was not on oxygen.  Subsequent medical records reveal that the appellant's pulmonary disease worsened, that he was placed on oxygen therapy and that he eventually died.  The autopsy revealed pulmonary calcified granulomas in all lobes and these were found to be a contributing cause of death.  Thus the added records established a respiratory baseline as of 2005 and demonstrate that as the Veteran's pulmonary condition worsened over time, more than one granuloma existed.  Therefore, the appellant did identify additional pertinent evidence that was in the constructive possession of VA and that evidence is to be considered as having been filed in connection with the appellant's DIC claim to allow for continuation or non-finality of that claim.  38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  In other words, finality did not attach to the May 2011 rating decision.

As previously noted, except as otherwise provided, the effective date of an award of DIC (as well as direct service connection) based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Notably, the amended death certificate representing sufficient evidence of a nexus for the claim was not received until more than two-and-a-half years after the claim was filed in December 2009.  The Court has held that an appellant may use evidence, no matter when submitted, to support a claim for an earlier effective date.  See McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  In that case, the Court also held that in an original claim for benefits, the date the evidence is submitted or received is irrelevant when considering the effective date of an award.  Thus, when an original claim for benefits is pending, the date on which the evidence is submitted is irrelevant even if it was submitted many years after the time period in question.  Id. 

According to McGrath, it is irrelevant that the nexus opinion evidence was submitted over two years after the time period in question.  Essentially, entitlement to service connection arose when a service-connected disability contributed to the Veteran's death because this is what the evidence shows regardless of when the evidence was created or submitted.  Along these lines, entitlement to service connection for the cause of the Veteran's death arose when he died in August 2009.  The proper effective date is generally the later of the date of receipt of claim or date entitlement arose.  This would be the date of the Veteran's death.  In regard to death benefits, however, for service-connected death after separation from service, the effective date is the first day of the month in which the Veteran's death occurred if the claim is received within one year after the date of death; otherwise, date of receipt of claim.  See 38 U.S.C.A. § 5110(d); 38 C.F.R. § 3.400(c)(2).  Because the appellant's claim was received within one year after the date of the Veteran's death, the Board concludes that the proper effective date for the award of service connection for the cause of the Veteran's death is August 1, 2009.  This represents a full grant of the benefits sought on appeal. 


ORDER

An effective date of August 1, 2009, for the award of service connection for the cause of the Veteran's death is granted, subject to the law and regulations governing the payment of monetary benefits. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


